On Rehearing.
PER CURIAM.
The petition for a rehearing presents the somewhat novel question whether, after the claims of a patent have been held invalid by the Circuit Court and by the Circuit Court of Appeals, with no suggestion of a disclaimer, a reargument should be granted and a disclaimer allowed, if the court on such reargument should find that the invalid claims can be sustained if restricted to more limited' combinations. We have concluded that it will aid the court in the proper disposition of this application if the counsel for *1006the defendant, as soon as convenient after receiving a copy of the petition for rehearing from complainant’s counsel, presents his views briefly upon the questions involved.